                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

D-10, TERENCE JAEMAR JOHNSON,

                       Petitioner,                            Case No. 16-cr-20677-10
v.                                                            Honorable Thomas L. Ludington
                                                              Magistrate Judge Patricia T. Morris
UNITED STATES OF AMERICA,

                  Respondent.
_______________________________________/

      ORDER OVERRULING OBJECTIONS, ADOPTING REPORT AND
RECOMMENDATION, DENYING MOTION TO VACATE, DENYING CERTIFICATE
  OF APPEALABILITY, DENYING LEAVE TO APPEAL IN FORMA PAUPERIS

       On April 12, 2017, a First Superseding Indictment charged Petitioner with conspiracy to

possess with intent to distribute and to distribute cocaine and heroin in violation of 21 U.S.C. §846

and 841(a)(1)(Count 1) and with distribution of heroin in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(C)(Count 17). ECF No. 183. A superseding information was filed on September 11, 2017,

charging Petitioner with conspiracy to possess with intent to distribute and to distribute cocaine

and heroin in violation of 21 U.S.C. §846 and 841(a)(1). ECF No. 425. On September 11, 2017,

Petitioner pleaded guilty to Count 1 of the information, pursuant to a Rule 11 plea agreement. ECF

No. 449. On December 21, 2017, a judgment was entered committing Petitioner to the Bureau of

Prisons for 188 months. ECF No. 510. Petitioner did not appeal his conviction or sentence.

       On December 18, 2018, Petitioner filed a motion to vacate his sentence under 28 U.S.C.

2255. ECF No. 620. The motion was referred to Magistrate Judge Morris and on February 22,

2019, she recommended that Petitioner’s motion be denied. ECF No. 645.

                                                 I.
       Pursuant to Federal Rule of Civil Procedure 72, a party may object to and seek review of a

magistrate judge’s report and recommendation. See Fed. R. Civ. P. 72(b)(2). Objections must be

stated with specificity. Thomas v. Arn, 474 U.S. 140, 151 (1985) (citation omitted). If objections

are made, “[t]he district judge must determine de novo any part of the magistrate judge’s

disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). De novo review requires

at least a review of the evidence before the magistrate judge; the Court may not act solely on the

basis of a magistrate judge’s report and recommendation. See Hill v. Duriron Co., 656 F.2d 1208,

1215 (6th Cir. 1981). After reviewing the evidence, the Court is free to accept, reject, or modify

the findings or recommendations of the magistrate judge. See Lardie v. Birkett, 221 F. Supp. 2d

806, 807 (E.D. Mich. 2002).

       Only those objections that are specific are entitled to a de novo review under the statute.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). “The parties have the duty to pinpoint those

portions of the magistrate’s report that the district court must specially consider.” Id. (internal

quotation marks and citation omitted). A general objection, or one that merely restates the

arguments previously presented, does not sufficiently identify alleged errors on the part of the

magistrate judge. See VanDiver v. Martin, 304 F. Supp. 2d 934, 937 (E.D. Mich. 2004). An

“objection” that does nothing more than disagree with a magistrate judge’s determination, “without

explaining the source of the error,” is not considered a valid objection. Howard v. Sec’y of Health

and Human Servs., 932 F.2d 505, 509 (6th Cir. 1991). Without specific objections, “[t]he functions

of the district court are effectively duplicated as both the magistrate and the district court perform

identical tasks. This duplication of time and effort wastes judicial resources rather than saving

them, and runs contrary to the purposes of the Magistrate’s Act.” Id.


                                                -2-
                                                II.

       Petitioner raises three objections to the report and recommendation, which will be

addressed in turn.

                                                A.

       Petitioner’s first objection is that the crime of “delivery” under MCL 333.7401 is

overbroad. Judge Morris’s report provides “[t]he Sixth Circuit has held that the same Michigan

statutory section is not overbroad and is divisible such that convictions under this statute may

properly be considered controlled substance offenses for purposes of enhancement under the career

offender sentencing guidelines.” ECF No. 645 at PageID.4972. Judge Morris’s conclusions are

supported by U.S. v. House in which the Sixth Circuit determined that

       [W]e have already addressed Mich. Comp. Laws § 333.7401’s divisibility in United
       States v. Tibbs…Although unpublished, we find its reasoning persuasive and
       therefore adopt its conclusion that Michigan’s controlled-substance statute is
       divisible…

       Section 333.7401 enumerates several alternative crimes: “manufactur[ing],
       creat[ing], deliver[ing], or possess[ing] with intent to manufacture, create, or
       deliver a controlled substance.” The generic controlled-substance definition, taken
       from U.S.S.G. §4B1.2(b), likewise “prohibits the manufacture, import, export,
       distribution, or dispensing of a controlled substance…or the possession of a
       controlled substance…with intent to manufacture, import, export, distribute or
       dispense.” The alternative crime in question from Michigan’s controlled-substance
       law—possession with intent to deliver—fits both the Sentencing Guidelines’
       generic offense—possession with intent to distribute or dispense—and House’s
       charge from his indictment.

U.S. v. House 872 F.3d 748, 753–754 (6th Cir. 2017) (citations omitted). Though the defendant in

House was charged with “intent to distribute” and Petitioner was charged with “delivery,”

Petitioner has not explained how the term “delivery” from Section 333.7401 can be considered

overbroad in the context of House. In fact, the Sixth Circuit has held that the term “deliver” under


                                               -3-
Section 333.7401 falls within the meaning of “distribute” in §4B1.2(b). See United States v.

Solomon, 592 Fed. Appx. 359, 361 (6th Cir. 2014). Petitioner’s objection will be overruled.

                                                 B.

       In Petitioner’s second objection, he takes issue with Judge Morris’s reliance upon Tibbs,

arguing that Tibbs was “wrongly decided” and “is [a]n ‘unpublished decision,’ and is therefore,

NOT binding on this Court.” ECF No. 663 at PageID.5061 (emphasis in original). However,

Petitioner’s contention is belied by a published Sixth Circuit case in which the court determined

that “[a]lthough unpublished, we find [Tibbs’s] reasoning persuasive and therefore adopt its

conclusion that Michigan’s controlled-substance statute is divisible.” U.S. v. House 872 F.3d 748,

753 (6th Cir. 2017). This affirmance by the Sixth Circuit provides adequate support for the

propositions in Tibbs. Petitioner’s objection will be overruled.

                                                C.

       Petitioner’s third and final objection is related to his first two objections. He claims that

the performance of his counsel, Ebony Ellis, “fell below a[n] objective standard of

reasonableness.” ECF No. 663 at PageID.5063. He contends that Ms. Ellis should have made the

argument that he presents in his first objection, specifically that MCL 333.7401 is overbroad.

However, as explained above, this argument is without merit. Accordingly, Ms. Ellis cannot be

faulted for not making the argument. See Wilson-Simmons v. Lake County Sheriff’s Dep’t, 207

F.3d 818, 824 (6th Cir. 2000)(“An attorney’s ethical obligation of zealous advocacy on behalf of

his or her client does not amount to carte blanche to burden the federal courts by pursuing claims

that are frivolous on the merits.” (internal quotation marks omitted)).

                                                III.


                                                -4-
       Before Petitioner may appeal this Court’s dispositive decision, a certificate of appealability

must be issued. See 28 U.S.C. § 2253(c)(1)(a); Fed. R. App. P. 22(b). A certificate of appealability

may be issued “only if the applicant has made a substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2). When a court rejects a habeas claim on the merits, the substantial

showing threshold is met if the petitioner demonstrates that reasonable jurists would find the

district court’s assessment of the constitutional claim debatable or wrong. See Slack v. McDaniel,

529 U.S. 473, 484-85 (2000). “A petitioner satisfies this standard by demonstrating that . . . jurists

could conclude the issues presented are adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying that standard, a district court may not

conduct a full merits review, but must limit its examination to a threshold inquiry into the

underlying merit of the petitioner’s claims. Id. at 336-37. “The district court must issue or deny a

certificate of appealability when it enters a final order adverse to the applicant.” Rules Governing

§ 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.

       Petitioner has failed to make a substantial showing of the denial of a constitutional right.

Accordingly, a certificate of appealability is not warranted. Petitioner will not be granted leave to

proceed in forma pauperis on appeal, as any appeal would be frivolous. See Fed. R. App. P. 24(a).

                                                 V.

       Accordingly, it is ORDERED that Petitioner’s objections to the report and

recommendation, ECF No. 663, are OVERRULED.

       It is further is ORDERED that Judge Morris’ Report and Recommendation, ECF No. 645,

is ADOPTED.

       It is further ORDERED that Petitioner’s motion to vacate, ECF No. 620, is DENIED.


                                                -5-
It is further ORDERED that a certificate of appealability is DENIED.

It is further ORDERED that leave to proceed in forma pauperis on appeal is DENIED.


Dated: August 14, 2019                                              s/Thomas L. Ludington
                                                                    THOMAS L. LUDINGTON
                                                                    United States District Judge




                                        PROOF OF SERVICE

                The undersigned certifies that a copy of the foregoing order was served
                upon each attorney of record herein by electronic means and to Terence
                Jaemar Johnson #55140-039, GILMER FEDERAL
                CORRECTIONAL INSTITUTION, Inmate Mail/Parcels, P.O. BOX
                6000, GLENVILLE, WV 26351 by first class U.S. mail on August 14,
                2019.

                                                 s/Kelly Winslow
                                                 KELLY WINSLOW, Case Manager




                                                -6-
